Case 15-22915-LMI Doc93 Filed 05/07/19 Pagelof3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. flsb.uscourts. gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

a | Original Plan
[| Amended Plan (Indicate {st, 2nd, etc. Amended, if applicable)
[a] 3rd Modified Plan (Indicate Ist, 2nd, etc, Modified, if applicable)
DEBTOR: Daniel Sota JOINT DEBTOR: CASENO.: 15-22915
SS#: XXxX-xx- 6064 _ SS#: XXX-XX-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to

Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of

filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may

be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must cheek one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section II], which may result ina , s _
ae ” ‘ [] Included [B] Not inchided

partial payment or no payment at all to the secured creditor
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set Cl] wenaed [i] Not included
out in Section III

 

 

 

 

 

Nonstandard provisions, set out in Section VIII [m] Included [] Notincluded —

 

II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

 

1. $1,640.89 formonths_ | to 43;
2. $3,934.86 for months 44 to 44 ;
B. DEBTOR(S)' ATTORNEY'S FEE: [|] NONE [] PRO BONO
Total Fees: $3500.00 Total Paid: $1500.00 Balance Due: $2000.00,”
Payable $46.51 ______ /month (Months _! to 43 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$3,500 Chapter 13 Case,

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation,
III. TREATMENT OF SECURED CLAIMS

A, SECURED CLAIMS: [_] NONE
[Retain Liens pursuant to 11 U.S.C, §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

|. Creditor: Freedom Mortgage Corp

 

Address: PO Box 37628 Arrearage/ Payoff on Petition Date $21,123.22 a
Philadelphia, PA 19101 Arrears Payment (Cure) $408.88 /month (Months 1 to 43.)

Last 4 Digits of Arrears Payment (Cure) $3,541.38 ‘month (Months 44 to 44)
Account No.: 4799 Regular Payment (Maintain) $1,015.69 /month (Months 1 ta 430)

Other:

 

 

 

LF-3} (rev. 10/3/17) Page | of 3

 
TV.

VI.

VII.

VII.

Case 15-22915-LMI Doc93 Filed 05/07/19 Page2of3

 

 

Debtor(s): Daniel Soto Case number: 15-22915 _.
[mi] Real Property Check one below for Real Property:
(m|Principal Residence [_]Escrow is included in the regular payments
[ |Other Real Property (@|The debtor(s) will pay [mJtaxes  [M]Jinsurance directly

Address of Collateral:

20630 SW 123 Ct

Miami, FL

[_] Personal Property/Vehicle

Description of Collateral:

 

 

 

B. VALUATION OF COLLATERAL: [m] NONE

C. LIEN AVOIDANCE [i] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[i] NONE

E, DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[w] NONE
TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. $507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [il] NONE
B. INTERNAL REVENUE SERVICE: [fi] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [ij] NONE
D. OTHER: [ij] NONE
TREATMENT OF UNSECURED NONPRIORITY CREDITORS

A. Pay $100.05 /month (Months 1 to 43 )
Pay /month (Months to)

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [i] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: — [ii] NONE
*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 1] U.S.C. § 1322,
EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor v granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.
[g] NONE
INCOME TAX RETURNS AND REFUNDS: ["] NONE
[i] Debtor(s) will not provide tax returns unless requested by any interested party pursuant to || U.S.C, § 521.

NON-STANDARD PLAN PROVISIONS [|] NONE

{m] Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.
The Debtor is completing the payment of the arrears in his plan, and will continue the payments of his regular payments outside
the bnakruptcy. In addition, the debtor is electing to pay 100% of his allowed, unsecured creditors to complete his bankr uptey
early.

[] Mortgage Modification Mediation

LF-31 (rev. 10/3/17) Page 2 of 3

 
Case 15-22915-LMI Doc93_ Filed 05/07/19 Page 3of3

Debtor(s): Daniel Soto Case number: 15-22913_

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

/s/ Daniel Soto Debtor 5/7/2019 Joint Debtor
Daniel Soto Date Date
/s/ Ricardo Corona, Esq. 5/7/2019

Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 3 of 3
